Citation Nr: 1609494	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  06-25 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis (claimed as arthritis of the left knee, right hip, right elbow, left elbow, left wrist and left shoulder).  

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for residuals of a small bowel obstruction.

4.  Entitlement to service connection for the residuals of a hysterectomy. 

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for yeast vaginitis.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Appellant served in the United States Army Reserve from November 1981 to April 2005.  Her primary duties were as a nurse.  From August 1990 to May 1991, she was ordered to active duty in support of operation Desert Shield/Desert Storm.  

This case was before the Board of Veterans' Appeals (Board) in September 2009 and January 2013 for further development.  Following the requested development, the VA Appeals Management Center in Washington, D.C. confirmed and continued the denials of entitlement to service connection for rheumatoid arthritis, hypertension, a small bowel obstruction, and a hysterectomy.  

The remand directives have not been completed and the matter is again  REMANDED to the Agency of Original Jurisdiction (AOJ). Stegall v. West, 11 Vet.App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). VA will notify the appellant if further action is required.

REMAND

This matter was previously remanded to confirm whether the Appellant was on active duty, active duty for training, or inactive duty training when she allegedly 


developed the disabilities at issue. This determination is critical and may be dispositive of the appeal. While the Board has reviewed the evidence developed since the remands issued in September 2009 and January 2013, the Appellant's duty status throughout the period from November 1981 through April 2005 has not been determined by the AOJ.

THE AOJ MUST MAKE THIS INITIAL DETERMINATION. The retrieval of pay vouchers, finance records, and various service personnel and medical documents and their inclusion in the claims folder, without further explanation of their meaning as to the Appellant's status at the times reflected is not sufficient. Because the Appellant is alleging service incurrence of her claimed disabilities during or because of one or more periods of qualifying service, the determination of the Appellant's duty status throughout the period from November 1981 through April 2005 is a factual matter that must be provided to the Appellant through a Supplemental Statement of the Case.

The case is REMANDED for the following actions: 

1. THE AOJ MUST VERIFY ALL OF THE APPELLANT'S PERIODS OF ARMY RESERVE SERVICE AND SET FORTH ALL DATES AND TYPES OF SERVICE (i.e., Active Duty, ACDUTRA, or INACDUTRA).  

FROM ALL SOURCES AND DOCUMENTS OBTAINED, THE AOJ MUST PROVIDE A COMPREHENSIVE AND UNDERSTANDABLE ACCOUNTING OF THE APPELLANT'S PERIODS OF ACTIVE DUTY, ACTIVE DUTY FOR TRAINING AND INACTIVE DUTY FOR TRAINING; AND 


MAKE FACTUAL FINDINGS AS TO THESE PERIODS. 

2.  The AOJ must issue the Appellant and her representative an SOC concerning the claims of entitlement to service connection for a skin disorder and for yeast vaginitis.  If, and only if, the Appellant completes her appeal as to these disorders by filing a timely substantive appeal should those claims be returned to the Board.  

3.  The AOJ must ask the Appellant for the beginning and ending dates of her treatment by Dr. W. B., a rheumatologist in Charleston, South Carolina.  

Then, the AOJ must request copies of the records reflecting the Appellant's treatment by Dr. B.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  




If the requested records are unavailable, the AOJ notify the Appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).  


4.  When the actions in parts 2 and 3 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to service connection for the following:  rheumatoid arthritis, hypertension, a small bowel obstruction, and the residuals of a hysterectomy.  

If the benefits sought on appeal are not granted to the Appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

